[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-1147

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                      MANUEL REGLA LARA-CRUZ,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                        Boudin, Chief Judge,

                     Torruella, Circuit Judge,

                   and Cyr, Senior Circuit Judge.




     Kathleen J. Hill, by appointment of the court, with whom Law
Office of Kathleen J. Hill was on brief for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Margaret E. Curran, United States Attorney, and Zechariah
Chafee, Assistant United States Attorney, were on brief for
appellee.
                            December 13, 2001




             Per Curiam. Defendant-appellant Manuel Regla Lara-Cruz

was charged in federal district court as an alien who had been

previously deported and was then found in the United States on

or   about   June   20,   2000,   without     having    first    obtained     the

consent of the Attorney General to seek readmission.                     See 8

U.S.C. §§ 1326(a)(2), (b)(2) (1994).             Lara-Cruz pled guilty to

the charge.     Following a presentence report, the district court

sentenced Lara-Cruz to 41 months' imprisonment.

             On this appeal, Lara-Cruz raises two issues.                First,

he   objects   that   the   district     court   erred    in    computing     his

criminal history by including two criminal history points for

his June 4, 1990, state court conviction and sentence on drug

charges.     Concededly, the two points were properly added unless

the sentence was imposed "more than ten years prior to the

defendant's     commencement      of    the   instant    offense.    .    .    ."

U.S.S.G. § 4A1.1(b) & cmt. n.2 (2000).                 No objection to the

criminal history points was made at the time of sentencing, so

our review is for plain error.

             The claim of plain error rests on Lara-Cruz's accurate

assertion that he pled guilty to having been found in the United

                                       -2-
States on or about June 20, 2000, slightly more than ten years

after the June 4, 1990, date on which he had originally been

convicted and sentenced in state court on drug charges.                     The

short   answer   is   that   the    presentence      report,   to   which    no

objection was taken, shows that Lara-Cruz originally reentered

the   United   States   in   1997   and    resided   in   Providence    until

arrested in June 2000.         Whether or not the offense of being

"found in" the United States is completed upon illegal entry or

only upon arrest, Lara-Cruz's entry into the United States in

1997 was certainly the "commencement of the instance offense,"

U.S.S.G. § 4A1.1, cmt. n.2, the defendant's illegal entry being

a first step in thereafter being "found in" the United States.

See United States v. Castrillon-Gonzalez, 77 F.3d 403, 406 (11th

Cir. 1996).

           Lara-Cruz's other objection stems from the fact that

at sentencing, the district judge specified the sentence and

then observed:    "And I will make a recommendation to the Bureau

of Prisons, if it is at all possible, to place the Defendant in

a facility near where his family resides."                 Apparently, the

judgment of conviction omits such a recommendation.                 Lara-Cruz

argues that this oral comment was a part of the sentence which

controls any subsequent deviation in the written document, see

United States v. Muniz, 49 F.3d 36, 41-42 (1st Cir. 1995), and


                                     -3-
that the district court should be instructed to incorporate the

oral recommendation in the judgment.

          After questioning whether this court has any authority

to review the district court's making or refusing to make a

nonbinding recommendation concerning the place of confinement,

see United States v. Serafini, 233 F.3d 758, 778 (3d Cir. 2000),

the government points out that the district court's own language

reflected only a conditional intention and not an outright

commitment.   We agree that the district judge may have concluded

that the recommendation was not feasible--a judgment we would

have no basis for disturbing even if the matter were reviewable

at all.   Alternatively, the district court may simply have

overlooked the matter.

          Accordingly, we affirm the judgment of the district

court   but invite counsel for Lara-Cruz to call the district

court's attention to the discrepancy so the district can if it

so chooses, make the recommendation as to place of confinement.




                               -4-